                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

United States of America,

                  Plaintiff,                Case No. 17-cr-20456
vs.                                         Hon. Matthew F. Leitman

Amor M. Ftouhi,

                  Defendant.


            PRELIMINARY ORDER OF FORFEITURE


      Pursuant to Fed. R. Crim. P. 32.2, Title 18, United States Code,

Sections 981(a)(1)(C), (G), 2332b(g)(5)(B), Title 28 United States Code,

Section 2461, and Title 49 United States Code, Sections 46304, 46305,

and based upon Defendant Amor M. Ftouhi’s conviction of Counts One,

Two, and Three of the First Superseding Indictment, along with the

Government’s Unopposed Application for Entry of Preliminary Order of

Forfeiture, and other information in the record, IT IS HEREBY

ORDERED THAT:

      1.   Any and all interest of Defendant Amor M. Ftouhi in:

           a) 2008 Dodge Caravan, VIN: 2D8HN44H08R808315,
              Quebec (Canada) License Plate J70EJN, registered to
              AMOR M. FTOUHI;
           b) Jungle Hunter machete;

           c) Black “Amazon Jungle Survivor” knife with green
              handle;

           d) Tactical baton;

           e) Knife sheath;

           f) Kingston 16 GB micro SD card;

           g) Uniden dash camera, Model: CAM 500, Serial No.
              SD002063;

           h) Garmin Nuvi GPS System, Model: CAN310, 50 LM, Serial
              No. 2RUI06705;

           i) Nexxtech micro SD adapter with 8 GB micro SD card;

           j) Apple 64 GB iPod, Model: AI367, Serial No.
              DJ6MOEVDCPC;

           k) BLU cell phone, Serial No. 1040018016137631;

           l) Thumb drive;

           m) Samsung tablet, Serial No. R52F603E11Y,

(“Subject Property”), IS HEREBY FORFEITED to the United States for

disposition in accordance with law, and any right, title or interest of

Defendant Amor M. Ftouhi, and any right, title or interest that his heirs,

successors or assigns have or may have in said property IS HEREBY

AND FOREVER EXTINGUISHED.

                                    2
       2.   Upon entry of this Preliminary Order of Forfeiture, the

United States Attorney General or his designee is authorized to

commence any applicable proceeding to comply with the statutes

governing third-party rights, including giving notice of this Order.

       3.   Pursuant to 21 U.S.C. § 853(n), Fed. R. Crim. P 32.2(b)(6) and

Rule G(6) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, the United States shall publish notice of

this   Preliminary Order     of   Forfeiture   using   the   internet   site,

www.forfeiture.gov, for at least thirty consecutive days. The government

shall also send notice to any person who appears to be a potential

claimant with standing to contest the forfeiture in the ancillary

proceeding. The notice shall direct that any person asserting a legal

interest in the Subject Property, other than Defendant Amor M. Ftouhi,

may file a petition with the Court within thirty (30) days of the final

publication of notice or of receipt of actual notice, whichever is earlier.

The petition shall be for a hearing before the Court alone, without a jury

and in accordance with 21 U.S.C. § 853(n), to adjudicate the validity of

the petitioner’s alleged interest in the Subject Property. The petition

must be signed by the petitioner under penalty of perjury and must set


                                     3
forth the nature and extent of the petitioner’s alleged right, title or

interest in the Subject Property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the Subject

Property, any additional facts supporting the petitioner’s claim, and the

relief sought.

     4.    After the disposition of any motion filed under Federal Rule

of Criminal Procedure 32.2(c)(1)(A), and before a hearing on any ancillary

petition, the United States may conduct discovery in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues in the ancillary

proceeding.

     5.    Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A),

this Preliminary Order of Forfeiture shall become final as to Defendant

at sentencing and forfeiture of the Subject Property shall be made part of

the Defendant’s sentence in this case and included in the Judgment.

     6.    If no third party files a timely petition before the expiration of

the period provided in 21 U.S.C. § 853(n)(2), then this Preliminary Order

of Forfeiture shall become the Final Order of Forfeiture, as provided by

Federal Rule of Criminal Procedure 32.2(c)(2) and the United States shall


                                     4
have clear title to the Subject Property as provided in 21 U.S.C.

§ 853(n)(7) and Federal Rule of Criminal Procedure 32.2(c)(2).

     7.    If a third party files a petition for ancillary hearing for any of

the Subject Property, the Court shall enter an Amended Order of

Forfeiture that addresses the disposition of the third-party petition as

provided under Federal Rule of Criminal Procedure 32.2(c)(2).

     8.    Following the Court’s disposition of any petitions for ancillary

hearing, and upon proof of publication and notice to any persons known

to have alleged an interest in the Subject Property, the United States

shall have clear title to the Subject Property and shall be authorized

through the United States Marshals Service to dispose of the forfeited

assets as prescribed by law.

     9.    The Court shall retain jurisdiction to enforce this Order and

to amend it as necessary pursuant to Fed. R. Crim. P. 32.2(e)(2)(A).

     IT IS SO ORDERED.

                               /s/Matthew F. Leitman
                               MATTHEW F. LEITMAN
                               UNITED STATES DISTRICT JUDGE

Dated: February 11, 2019




                                     5
I hereby certify that a copy of the foregoing document was served upon
the parties and/or counsel of record on February 11, 2019, by electronic
means and/or ordinary mail.

                                 s/Holly A. Monda
                                 Case Manager
                                 (810) 341-9764




                                   6
